                          1      DONALD W. COOK, SBN 116666
                                 ATTORNEY AT LAW
                          2      3435 Wilshire Blvd., Suite 2910
                          3      Los Angeles, CA 90010
                                 (213) 252-9444 / (213) 252-0091 facsimile
                          4      E-mail: manncook@earthlink.net

                          5      Attorney for Plaintiff
                          6

                          7

                          8                                       UNITED STATES DISTRICT COURT
                          9                                    EASTERN DISTRICT OF CALIFORNIA
                       10

                       11                                                                   Case No. 2:18-cv-00964-TLN-
                                  JUAN FRANCISCO MARTINEZ, an                               AC
                                  individual,
                       12
                                                                                            PROTECTIVE ORDER RE
                       13                                                 Plaintiff,        PRODUCTION PURSUANT
                                                                                            TO SUBPOENA DUCES
                       14         vs.                                                       TECUM ISSUED 10/15/18
                       15         CITY OF STOCKTON; COUNTY OF
                                  SAN JOAQUIN; SAN JOAQUIN
                       16         COUNTY SHERIFF’S DEPARTMENT;
                       17         and DOES 1-10, both their individual &
                                  official capacities,
                       18
                                                                          Defendants.
                       19

                       20                  Upon the stipulation filed by Plaintiff and non-party California Department of
                       21        Justice and good cause appearing therefor, the California Department of Justice shall
                       22        produce the items sought by subpoena duces tecum issued October 15, 2018
                       23        (production date 11/5/18) and issued by Plaintiff’s counsel), except that the
                       24        production shall be subject to a protective order under the following terms:
                       25                  1.        To the extent subpoenaed items pertain to an individual who is NOT the
                       26                  Plaintiff, the items may only be disclosed to the Court hearing this matter, the

                       27                  parties’ attorneys, investigators and/or consultants or experts, and

                       28
                                           representatives, in this lawsuit, for defendant the City of Stockton. The items,
    DONALD W. COOK.
      Attorney at Law
3435 Wilshire Blvd., Ste. 2910    Protective Order Re Production Pursuant to Subpoena
   Los Angeles, CA 90010
                                  duces tecum (Case No. 2:18-cv-00964-TLN-AC)
                                                                                        1              mart0964.18.stip PO.knn.docx
      ((213) 252-9444
                          1               however, shall not be disclosed to Plaintiff (unless the item(s) pertain(s) to
                          2               Plaintiff and not another individual);
                          3               2.        If any party wishes to disclose the subpoenaed items, or any portion
                          4               thereof to any person other than those listed in Paragraph 1, that party shall
                          5               give written notice by mail and email to counsel for the California Department
                          6               of Justice so that the Department can make a motion to prevent the disclosure.

                          7               The notice shall inform the Department to whom disclosure is requested and

                          8
                                          the purpose thereof. The party wishing to disclose the information will not to
                                          do so unless and until agreement with the Department is reached, or the
                          9
                                          Department’s motion is ruled on by the court. If, however, the Department,
                       10
                                          does not file its motion within two weeks of the notice, the party wishing to
                       11
                                          disclose the information may deem the issue to have been abandoned.
                       12
                                          3.        This Order makes no finding of the relevancy, if any, of the subpoenaed
                       13
                                          items to the proof of claims and/or defenses asserted by any party in this case.
                       14

                       15        DATED: November 7, 2018
                       16

                       17

                       18

                       19

                       20

                       21

                       22

                       23

                       24

                       25

                       26

                       27

                       28
    DONALD W. COOK.
      Attorney at Law
3435 Wilshire Blvd., Ste. 2910   Protective Order Re Production Pursuant to Subpoena
   Los Angeles, CA 90010
                                 duces tecum (Case No. 2:18-cv-00964-TLN-AC)
                                                                                       2             mart0964.18.stip PO.knn.docx
      ((213) 252-9444
